Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 1, 2019

                                    No. 04-19-00167-CV

        IN THE GUARDIANSHIP OF Hortencia T. VARA, an Incapacitated Person

                       From the County Court, Uvalde County, Texas
                                 Trial Court No. 7058-18
                       Honorable William R. Mitchell, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. Costs of the appeal are taxed against appellant.

       It is so ORDERED on May 1, 2019.


                                              _____________________________
                                              Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2019.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court